DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-9 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claim(s) 1, 4, 7 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20120109885 A1, US 20140330921 A1, US 20140330923 A1 do/does not teach or suggest, in combination with the remaining limitations: “receiving, by one or more processors, a read request return that a write threshold of distributed storage units of the distributed storage network has not approved the first proposal and a threshold of the distributed storage units of the distributed storage network has approved the first proposal; and placing, by one or more processors, the transaction in a final state based on the determined stage the transaction has reached, wherein placing the transaction in the final state comprises: reconstructing, by one or more processors, data of the transaction using data pieces from the distributed storage units that received the first proposal, and proposing, by one or more processors, a second proposal that has the dataset with a second revision number to a subset of distributed storage units of the set of distributed storage units that need to approve the first proposal to reach the write threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113